         Case 1:08-cv-04520-PAC Document 75 Filed 08/31/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

                                                        :
SECURITIES AND EXCHANGE                                 :
COMMISSION,                                             :
                                                        :
                               Plaintiff,               :
                                                        :
                       v.                               :           Case No. 1:08-cv-06609-PAC
                                                        :
GIANLUCA DI NARDO,                                      :           Related Case: 08-cv-4520-PAC
CORRALERO HOLDINGS, INC.,                               :
OSCAR RONZONI,                                          :
PAOLO BUSARDO,                                          :
TATUS CORP., and                                        :
A-R OUND INVESTMENT, SA                                 :
                                                        :
                               Defendants.              :
                                                        :


                            ORDER TO DISBURSE FUNDS TO PAY
                                   TAX OBLIGATIONS

       The Court, having reviewed the Securities and Exchange Commission’s Motion to

Disburse Funds to Pay Tax Obligations for the third quarter of 2020 and the supporting

Declaration of Jude P. Damasco In Support of Request to Make Tax Payment (“Declaration”),

and for good cause shown,

       IT IS HEREBY ORDERED:

   1. The Clerk of the Court shall issue a check on the Court Registry Investment System (“CRIS”)

       Account Number 08-cv-6609 under the case name designation “SEC v. Gianluca Di Nardo, et al.,”

       for the amount of $1,000.00 payable to “Miller Kaplan Arase LLP SEC Trust Account” for the

       payment of federal tax obligations for the third quarter of 2020 as provided in the Declaration. The

       check shall contain the notation “SEC v. Di Nardo, et al.,” case number 1:08-cv-06609-PAC, EIN

       XX-XXX2381, Third Quarter FY 2020 Federal Estimated Tax Liabilities.
          Case 1:08-cv-04520-PAC Document 75 Filed 08/31/20 Page 2 of 2



   2. The Clerk shall send the check by certified mail to:

               Miller Kaplan Arase LLP
               275 Battery Street, Suite 1800
               San Francisco, CA 94111

         The Commission’s counsel shall provide to the Court Registry the necessary overnight

   shipping information and the SEC’s billing number.




                 August 31
Dated:                        , 2020




                                                     UNITED STATES DISTRICT JUDGE
